DETAILED ACTION
Claims 1-3 and 5-20 are pending.  Claim 4 is cancelled.
The objection to claims 6, 15 and 18 is withdrawn following amendment.
The rejection of claims 5 and 8 under 35 U.S.C. § 112 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/25/22, have been fully considered but are not persuasive.
Applicant argues that ‘Borlick does not appear to disclose: "a first core of the at least two processor cores is dedicated to critical operations of a control system; a second core of the at least two processor cores is dedicated to non-critical operations of the control system wherein: critical operations of the control system are operations that need to be executed or commanded within a predetermined period of time;", as recited in instant claim 1.’ and (page 7).
It is respectfully submitted that this argument is moot because the limitation in question is taught by the combination of Borlick and McKenney as detailed in the current rejection below.   Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also MPEP 2145 IV.
Applicant argues that ‘Further, Borlick does not appear to disclose:  "wherein critical operations include one or more items selected from a group comprising control logic execution and operation of input/output devices" and ‘Borlick does not appear to disclose that any particular control logic execution is either critical or not critical and does not appear to disclose that any particular operation of input/output devices is either critical or not critical. While the hardware of paragraph [0031] of Borlick might, under particular circumstances, be able to execute an unspecified critical operation or to execute an unspecified not critical operation, that possibility is not sufficient to establish the inherency of that operation’  (pages 7-8).
It is respectfully submitted that Borlick teaches critical and non-critical tasks because Borlick describes that one of the plurality of cores 404, 406, 408 is a reserved core 404 that executes threads 410 of a critical task… threads 412, 414 of non-critical tasks are executed in non-reserved cores 406, 408 [0040-0043, Fig. 4] and Borlick teaches that operations include one or more items selected from a group comprising control logic execution and operation of input/output devices because Borlick describes that that storage system 102, the servers 104, 106 and the hosts 108, 110 may comprise any suitable computational device including those presently known in the art, such as… a controller (control logic execution) [0031].  It would at least be obvious to one of ordinary skill in the art that a computational device executes logic and an associated controller therefore executes control logic — including, in this case, the critical and non-critical operations recited by Borlick. Note that claim 1 is rejected as obvious under 35 U.S.C. § 103 and not 35 U.S.C. § 102 and ‘a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art; see MPEP 2123.
Applicant argues that ‘The Hsich reference does not appear to address the deficiencies of Borlick as enumerated herein’ (page 8).
It is respectfully submitted that with regard to the limitations just discussed this argument is moot given that the limitations are taught by Borlick and McKenney.  However, it is noted that, in addition to Borlick, Hsieh teaches one or more items selected from a group comprising control logic execution and operation of input/output devices because Hsieh describes that a first CPU 10 is disposed on the circuit substrate 100 to receive the control signal and process computations for controlling the operations (e.g., start, stop, speed variation) a first device 30 (e.g., an inverter). It further executes the kernel of the first device 30, the peripheral control software, and the peripheral software of the second device 40 [0029-0030] and that peripheral circuit 20 includes an ADC, a DAC, an I/O port (input/output device) [0039].
Applicant argues that ‘Applicants note that the Examiner does not appear to have articulated a motivation for the proposed combination of Borlick in view of Hsich’ (page 8).
It is respectfully submitted that the motivation to combine these references is given in the last paragraph of page 5 of the last office action as later acknowledged by Applicant on page 9.
Applicant argues that ‘the Examiner's speculative statement (page 5) states that the modification would better integrate and coordinate the operation of multiple control elements, which statement is not supported by a direct comparison of either the degrees of the integration or degrees of coordination of Borlick and of Borlick in view of Hsich’ (page 9).
It is respectfully submitted that it is not clear why better integrate and coordinate the operation of multiple control elements would not be supported by a direct comparison of either the degrees of the integration or degrees of coordination based on Applicant’s general statement, for example no example of these degrees of integration or degrees of coordination is provided.  However, it would be obvious to one of ordinary skill in the art that exchanging data between 2 control elements would facilitate better integration and coordination of their operation, as is suggested by Hsieh.
Applicant’s statement regarding claim 11 (page 9) is moot given that claim 1 remains rejected as obvious.
Applicant argues that ‘The addition of McKenney, asserted to overcome the failure of Borlick in view of Hsich to: "clearly specify that the first core is dedicated for providing on-time execution of critical operations."’, ‘McKenney appears to discuss critical and non-critical operations only in the Description of the Related Art at paragraph [0004]’ and ‘does not appear to discuss on-time execution of critical operations at all’ (page 10).
It is respectfully submitted Borlick teaches execution of critical and non-critical operations as discussed above and McKenney teaches McKenney teaches that critical operations need to be executed or commanded within a predetermined period of time because McKenney describes that a determination is made (at block 102) as to whether the called operation is of a first type (e.g., deterministic) as opposed to of a second type (e.g., non-deterministic)… determined type of the operation may comprise a categorization of the operation different from being deterministic or non-deterministic… scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement (needs to be executed within a predetermined period of time), then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core) [0020-0023, Fig. 4].  This is further detailed in the current rejection to claim 1 below under 35 U.S.C. § 103 including the motivation to combine the various references.
Applicant’s statement regarding claims 2-3, 6 and 9-10 (page 10) is moot given that claim 1 remains rejected as obvious.
Applicant argues that ‘The addition of Skeffington and Yiu, asserted to teach that critical operations of the first core are made independent of a variable network load of the second core does not appear to overcome the deficiencies of Borlick in view of Hsich and McKenney for at least the reason that claim 1 does not recite that critical operations of the first core are made independent of a variable network load of the second core’ (page 11).
It is respectfully submitted that Skeffington is not required to reject claim 1, which is rejected over the combination of Borlick, Hsieh and McKenney.  Further, Skeffington teaches that critical operations of the first core are made independent of a variable network load of the second core because Skeffington describes that applications of a control system having different criticality levels are run on different processing units of a multi-core processor based on the different criticality levels. The applications having higher levels of criticality may operate on processing units that are different from other high criticality applications and/or lower criticality applications. This can help to ensure that a processing unit is dedicated to running a high criticality application to avoid operation of the high criticality application being hampered or interfered with by other applications [0033, Figs. 2-3], that a multi-core processor is configured to communicate with one or more of the controlled system, one or more sensors, and/or one or more transducers via different portions of the TSN (time sensitive network) based on the different levels of criticality of the different applications. Optionally, the multi-core processor is configured to deploy one or more applications having a lower level of criticality relative to one or more other applications of the different applications without interfering with operation of the one or more other applications having higher levels of criticality [0039] and that a method also can include spatially isolating the different applications on the multi-core processor based on the different levels of criticality associated with the different applications, and temporally isolating the different applications in a time sensitive network (TSN) [0042].
Applicant argues that ‘The addition of Wroblewski, asserted to teach that the first core and the second core are periodically synchronized with each other to avoid data inconsistencies, does not appear to overcome the deficiencies of Borlick in view of Hsich and McKenney for at least the reason that claim 1 does not recite that the first core and the second core are periodically synchronized with each other to avoid data inconsistencies’ (page 11).
It is respectfully submitted that Wroblewski is not required to reject claim 1, which is rejected over the combination of Borlick, Hsieh and McKenney.  Further, Wroblewski teaches that the first core and the second core are periodically synchronized with each other to avoid data inconsistencies because Wroblewski describes that skews are undesirable in that they may lead to each processor measuring and analyzing different data, creating inconsistencies between the processors. It is desirable to occasionally synchronize the processors to ensure that, over time, the processors are executing instructions and monitoring data at the same rate [0001-0002], a system and method for synchronizing multiple processors using time base counters… This process is repeated periodically throughout execution in order to ensure the processors remain synchronized over extended periods of time [0009] and a method 70 for synching multi-processor systems using time base counters [0019, Fig. 3].
Applicant argues that ‘The addition of Elynk, asserted to teach one or more tasks of a group having schedules, BACnet Master Slave Token Passing (MSTP) routing, BACnet communication, point sharing, trends, schedule updates, and trend updates, does not appear to overcome the deficiencies of Borlick in view of Hsich and McKenney for at least the reason that claim 1 does not recite one or more tasks of a group having schedules, BACnet Master Slave Token Passing (MSTP) routing, BACnet communication, point sharing, trends, schedule updates, and trend updates’ (page 12).
It is respectfully submitted that Eiynk is not required to reject claim 1, which is rejected over the combination of Borlick, Hsieh and McKenney.  Further, Eiynk teaches that tasks comprise one or more tasks selected from the group consisting of scheduling, BACnet Master Slave Token Passing (MSTP) routing, and BACnet communication because Eiynk describes that processor 112 may be embodied as any type of processor capable of performing the functions described herein. For example, the processor may be embodied as a single or multi-core processor(s)… network 104 is a wired communication network configured to transmit event messages from the control systems 106 to the building automation server 102 (e.g., via the BACnet.RTM. protocol) [0023-0026, Fig. 1].
Applicant argues that ‘Neither McKenney nor Hsich appears to disclose:  "operations that need to be executed or commanded within a predetermined period of time [that] are processed by a first processor core of the two or more processor cores", as recited in instant claims 12 and 18.  Thus, McKenney and Hsich do not appear to teach all the limitations of claims 12 and 18’ (page 12).
It is respectfully submitted that this feature is taught by McKenney [0020-0023, Fig. 4 ] as discussed above with respect to independent claim 1.
Applicant’s statement regarding claims 13-17 and 19 (page 12) is moot given that claims 12 and 18 remain rejected as obvious.
Applicant argues that ‘The addition of Borlick, asserted to specify operations of an HVAC system, to a proposed combination of McKenney in view of Hsich, does not appear to overcome the deficiencies of McKenney in view of Hsich as applied to instant claim 18 for at least the reason that none of McKenney, Hsich, and Borlick appears to teach:  "the first processor core is dedicated to one or more critical operations of a heating, ventilation and air conditioning (HVAC) system; ... and the critical operations are processed by the first processor core within a predetermined period of time", as recited in instant claim 12’ (page 13).
It is respectfully submitted that Borlick is not required to reject claim 18, which is rejected over the combination of McKenney and Hsieh.  Further, claim 12 does not recite a heating, ventilation and air conditioning (HVAC) system.  And McKenney teaches that critical operations are processed by the first processor core within a predetermined period of time because McKenney describes that a determination is made (at block 102) as to whether the called operation is of a first type (e.g., deterministic) as opposed to of a second type (e.g., non-deterministic)… determined type of the operation may comprise a categorization of the operation different from being deterministic or non-deterministic… scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement (needs to be executed within a predetermined period of time), then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core) [0020-0023, Fig. 4].  Also, with regard to claim 20, Borlick is merely cited as teaching a cloud not an HVAC system.
Applicant’s statement regarding the dependence of claim 20 (page 13) is moot given that claim 18 remains rejected as obvious.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borlick et al. U.S. Patent Publication No. 20180046507 (hereinafter Borlick) in view of Hsieh et al. U.S. Patent Publication No. 20070050049 (hereinafter Hsieh) and further in view of McKenney U.S. Patent Publication No. 20070083871 (hereinafter McKenney).
Regarding claim 1, Borlick teaches a multi-core processor [0037, Fig. 2 — server 104 may be comprised of a plurality of chips 202, 204 where each chip is comprised of a plurality of cores 206, 208] comprising: 
at least two processor cores [0037, Fig. 2 — server 104 may be comprised of a plurality of chips 202, 204 where each chip is comprised of a plurality of cores 206, 208]; and wherein: 
a first core of the at least two processor cores is dedicated to critical operations of a control system [0031— storage system 102, the servers 104, 106 and the hosts 108, 110 may comprise any suitable computational device including those presently known in the art, such as… a controller; 0037 — server 104 that comprises a processor complex or a central electronics complex (CEC), in accordance with certain embodiments. The server 104 may be comprised of a plurality of chips 202, 204 where each chip is comprised of a plurality of cores 206, 208; 0040-0043, Fig. 4 — One of the plurality of cores 404, 406, 408 is a reserved core 404 that executes threads 410 of a critical task],
wherein critical operations include one or more items selected from a group comprising control logic execution and operation of input/output devices [0031— storage system 102, the servers 104, 106 and the hosts 108, 110 may comprise any suitable computational device including those presently known in the art, such as… a controller (control logic execution)]; 
a second core of the at least two processor cores is dedicated to non-critical operations of the control system [0031— storage system 102, the servers 104, 106 and the hosts 108, 110 may comprise any suitable computational device including those presently known in the art, such as… a controller; 0037 — server 104 that comprises a processor complex or a central electronics complex (CEC), in accordance with certain embodiments. The server 104 may be comprised of a plurality of chips 202, 204 where each chip is comprised of a plurality of cores 206, 208; 0040-0043, Fig. 4 — threads 412, 414 of non-critical tasks are executed in non-reserved cores 406, 408].
But Borlick fails to clearly specify that critical operations need to be executed or commanded within a predetermined period of time and a first core and the second core are connected to each other for exchanging data.
However, Hsieh teaches that a first core and the second core are connected to each other for exchanging data [0029-0031, Fig. 2 — The second CPU 11 (processor core) is disposed on the circuit substrate 100. It communicates with the first CPU 10 (processor core) via the first communication circuit 12, receives the control signal and processes computations for controlling the operations (e.g., start, stop, speed variation) of the second device (e.g., an air conditioner). It further executes the peripheral software of the first device 30 and the second device 40] and
Hsieh teaches that operations include one or more items selected from a group comprising control logic execution and operation of input/output devices [0029-0030 — first CPU 10 is disposed on the circuit substrate 100 to receive the control signal and process computations for controlling the operations (e.g., start, stop, speed variation) a first device 30 (e.g., an inverter). It further executes the kernel of the first device 30, the peripheral control software, and the peripheral software of the second device 40; 0039 — peripheral circuit 20 includes an ADC, a DAC, an I/O port (input/output device)].
Borlick and Hsieh are analogous art.  They relate to control systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by Borlick, by incorporating the above limitations, as taught by Hsieh.
One of ordinary skill in the art would have been motivated to do this modification in order to better integrate and coordinate the operation of multiple control elements, as suggested by Hsieh [0005-0006, 0029-0031]; and to implement control of an operation, as suggested by Hsieh [0029-0030, 0039].
But the combination of Borlick and Hsieh fails to clearly specify that critical operations need to be executed or commanded within a predetermined period of time.
However, McKenney teaches that critical operations need to be executed or commanded within a predetermined period of time [0020-0023, Fig. 4  — a determination is made (at block 102) as to whether the called operation is of a first type (e.g., deterministic) as opposed to of a second type (e.g., non-deterministic)… determined type of the operation may comprise a categorization of the operation different from being deterministic or non-deterministic… scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement (needs to be executed within a predetermined period of time), then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)].
Borlick, Hsieh and McKenney are analogous art.  They relate to control systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by the combination of Borlick and Hsieh, by incorporating the above limitations, as taught by McKenney.
One of ordinary skill in the art would have been motivated to do this modification so that a control system may operate in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 2, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, McKenney teaches that a first core is dedicated for providing on-time execution of critical operations [0015-0018, Figs. 1-2 and 4 — tasks execute on a real-time processor 4a; 0021-0023 — the latency requirement may be the minimum delay tolerance 36 for all real-time priority tasks, e.g., hard real-time tasks. This ensures that all tasks designated with the real-time priority would begin execution on the real-time processor 4a within their delay tolerance, thus ensuring the performance requirements of the real-time priority task.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by the combination of Borlick, Hsieh and McKenney, by incorporating the above limitations, as taught by McKenney.
One of ordinary skill in the art would have been motivated to do this modification so that a control system may operate in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 3, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, McKenney teaches that a first core is dedicated to achieve delay-free or interruption-free critical operations [0015-0018, Figs. 1-2 and 4 — tasks execute on a real-time processor 4a; 0021-0023 — the latency requirement may be the minimum delay tolerance 36 for all real-time priority tasks, e.g., hard real-time tasks. This ensures that all tasks designated with the real-time priority would begin execution on the real-time processor 4a within their delay tolerance, thus ensuring the performance requirements of the real-time priority task…  a hard real time task executed in a hard real time system guarantees that operations will complete in a defined amount of time (without delays), such that the operations invoked for a hard real time task are deterministic, such that if the operations do not complete within the required time, the task fails].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by the combination of Borlick, Hsieh, and McKenney by incorporating the above limitations, as taught by McKenney.
One of ordinary skill in the art would have been motivated to do this modification so that a control system may operate in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 6, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, Borlick teaches functionalities segregated between the first core and the second core based on priority levels of criticality of operation of the system [0010 — non-critical tasks that have lower priority than critical tasks may receive lower priority; 0042-0043, Fig. 4 — a task is determined to be a critical task 304… critical task 304 is allocated (at block 404) to core C1 206 for execution…The non-critical tasks 306, 308 if they were executing on core C2 208 can wait, as the non-critical tasks can complete after completion of the critical task].
Further, Hsieh teaches that the control system is a heating, ventilation and air conditioning (HVAC) control system; and the HVAC control system has functionalities [0010, 0027, Fig. 2 — The HVAC system includes: a first CPU 10, a second CPU 11; 0029-0030 — first CPU 10 is disposed on the circuit substrate 100 to receive the control signal and process computations for controlling the operations (e.g., start, stop, speed variation) a first device 30 (e.g., an inverter). It further executes the kernel of the first device 30, the peripheral control software, and the peripheral software of the second device 40; 0039 — peripheral circuit 20 includes an ADC, a DAC, an I/O port (input/output device)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known HVAC system of Hsieh for the control system of Borlick for the predictable result of a multi-core HVAC control system with functional priorities.
Regarding claim 9, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, Borlick teaches that the first core and the second core are a first processor and a second processor, respectively [0004 — A computational device may have a processor complex that may have a single core… a core may correspond to a central processing unit (CPU).; 0034, Fig. 1 — first server 104 includes a plurality of processing entities 126, 128, where in certain embodiments each processing entity is a central processing unit (CPU) such as a core].
Further, Hsieh teaches that the first core and the second core are a first processor and a second processor, respectively [0029-0031, Fig. 2 — The second CPU 11 (processor core) is disposed on the circuit substrate 100. It communicates with the first CPU 10 (processor core)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute individual processors of Hsieh for the cores of Borlick for the predictable result of a multi-processor control system.
Regarding claim 10, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, McKenney teaches that items that cause delay or interruption are segregated to the second core [0020-0023, Fig. 4 — scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (causes delay or not). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)]; 
items that need to be executed or commanded immediately are segregated to the first core [0020-0023, Fig. 4 — scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (causes delay or not). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)]; and 
the items that cause delay or interruption are segregated to the second core and do not cause delay or interruption of the items that are segregated to the first core [0020-0023, Fig. 4 — scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (causes delay or not). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by the combination of Borlick, Hsieh, and McKenney, by incorporating the above limitations, as taught by McKenney.
One of ordinary skill in the art would have been motivated to do this modification so that a control system may operate in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 11, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, Borlick teaches wherein the first core and the second core are part of a dual-core processor [0004 — a dual-core processor complex has two central processing units, so that the dual-core processor complex may appear to the operating system as two CPUs; 0037, Fig. 2 — server 104 may be comprised of a plurality of chips 202, 204 where each chip is comprised of a plurality of cores 206, 208].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borlick, Hsieh and McKenney in view of Skeffington et al. U.S. Patent Publication No. 20180060142 (hereinafter Skeffington). 
Regarding claim 5, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
But the combination of Borlick, Hsieh and McKenney fails to clearly specify that the critical operations of the first core are made independent of a variable network load of the second core.
However, Skeffington teaches that critical operations of the first core are made independent of a variable network load of the second core [0033, Figs. 2-3 — applications of a control system having different criticality levels are run on different processing units of a multi-core processor based on the different criticality levels. The applications having higher levels of criticality may operate on processing units that are different from other high criticality applications and/or lower criticality applications. This can help to ensure that a processing unit is dedicated to running a high criticality application to avoid operation of the high criticality application being hampered or interfered with by other applications; 0039 — multi-core processor is configured to communicate with one or more of the controlled system, one or more sensors, and/or one or more transducers via different portions of the TSN (time sensitive network) based on the different levels of criticality of the different applications. Optionally, the multi-core processor is configured to deploy one or more applications having a lower level of criticality relative to one or more other applications of the different applications without interfering with operation of the one or more other applications having higher levels of criticality; 0042 — The method also can include spatially isolating the different applications on the multi-core processor based on the different levels of criticality associated with the different applications, and temporally isolating the different applications in a time sensitive network (TSN)].
Borlick, Hsieh, McKenney and Skeffington are analogous art.  They relate to systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by the combination of Borlick, Hsieh and McKenney, by incorporating the above limitations, as taught by Skeffington.
One of ordinary skill in the art would have been motivated to do this modification to provide a mixed criticality platform that runs a large number of concurrent or simultaneous applications, which access a network, with customized redundancy, increased security, and modularity, while avoiding hampering the functionality of higher criticality applications, as suggested by Skeffington [0011, 0027].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borlick, Hsieh and McKenney in view of Wroblewski et al. U.S. Patent Publication No. 20140245057 (hereinafter Wroblewski). 
Regarding claim 7, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
But the combination of Borlick, Hsieh and McKenney fails to clearly specify that the first core and the second core are periodically synchronized with each other to avoid data inconsistencies.
However, Wroblewski teaches that the first core and the second core are periodically synchronized with each other to avoid data inconsistencies [0001-0002 — Skews are undesirable in that they may lead to each processor measuring and analyzing different data, creating inconsistencies between the processors. It is desirable to occasionally synchronize the processors to ensure that, over time, the processors are executing instructions and monitoring data at the same rate; 0009 — a system and method for synchronizing multiple processors using time base counters… This process is repeated periodically throughout execution in order to ensure the processors remain synchronized over extended periods of time; 0019, Fig. 3 — method 70 for synching multi-processor systems using time base counters].
Borlick, Hsieh, McKenney and Wroblewski are analogous art.  They relate to systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core control system, as taught by the combination of Borlick, Hsieh and McKenney, by incorporating the above limitations, as taught by Wroblewski.
One of ordinary skill in the art would have been motivated to do this modification to prevent undesirable skews between processor data, as taught by Wroblewski [0001-0002].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borlick, Hsieh and McKenney in view of Eiynk al. U.S. Patent Publication No. 20140277753 (hereinafter Eiynk). 
Regarding claim 8, the combination of Borlick, Hsieh and McKenney teaches all the limitations of the base claims as outlined above.  
Further, Borlick teaches tasks outside of the tasks handled by the first core [0040-0043, Fig. 4 — threads 412, 414 of non-critical tasks are executed in non-reserved cores 406, 408].
But the combination of Borlick, Hsieh and McKenney fails to clearly specify that tasks comprise one or more tasks selected from the group consisting of scheduling, BACnet Master Slave Token Passing (MSTP) routing, and BACnet communication.
However, Eiynk teaches that tasks comprise one or more tasks selected from the group consisting of scheduling, BACnet Master Slave Token Passing (MSTP) routing, and BACnet communication [0023-0026, Fig. 1 — processor 112 may be embodied as any type of processor capable of performing the functions described herein. For example, the processor may be embodied as a single or multi-core processor(s)… network 104 is a wired communication network configured to transmit event messages from the control systems 106 to the building automation server 102 (e.g., via the BACnet.RTM. protocol)].
Borlick, Hsieh, McKenney and Eiynk are analogous art.  They relate to systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute known BACnet communication of Eiynk for the tasks of Borlick for the predictable result of a multi-core control system utilizing BACnet communication.
Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenney in view of Hsieh. 
Regarding claim 12, McKenney teaches a method for utilizing a multi-core system [0015-0018, Fig. 1— computing system 2 including processors 4a and 4b (cores); 0020-0023, Fig. 4 — a method performed by the scheduler 10 to determine the processor 4a or 4b to execute an operation], comprising: 
segregating two or more processor cores according to operations [0020-0023, Fig. 4  — a determination is made (at block 102) as to whether the called operation is of a first type (e.g., deterministic) as opposed to of a second type (e.g., non-deterministic)… scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (causes delay or not). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core).]; and 
classifying the operations according to a need of an operation to be executed or commanded within a predetermined period of time [0020-0023, Fig. 4  — a determination is made (at block 102) as to whether the called operation is of a first type (e.g., deterministic) as opposed to of a second type (e.g., non-deterministic)… determined type of the operation may comprise a categorization of the operation different from being deterministic or non-deterministic… scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core).]; and wherein: 
the operations that need to be executed or commanded within a predetermined period of time are processed by a first processor core of the two or more processor cores [0020-0023, Fig. 4 —scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core).]; and 
the operations that lack a need to be executed or commanded within a predetermined period of time are processed by a second, another or other processor core or cores of the two or more processor cores [0020-0023, Fig. 4  —scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)].
But McKenney fails to clearly specify operations of a building component.
However, Hsieh teaches two or more processor cores executing operations of a building component [0005 — high-rise buildings, department stores, factories, and hotels use HVAC systems to adjust indoor temperature for a more comfortable environment; 0010, 0027, Fig. 2 — The HVAC system includes: a first CPU 10, a second CPU 11; 0029-0030 — first CPU 10 is disposed on the circuit substrate 100 to receive the control signal and process computations for controlling the operations (e.g., start, stop, speed variation) a first device 30 (e.g., an inverter). It further executes the kernel of the first device 30, the peripheral control software, and the peripheral software of the second device 40].
McKenney and Hsieh are analogous art.  They relate to control systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core system, as taught by the McKenney by incorporating the above limitations, as taught by Hsieh.
One of ordinary skill in the art would have been motivated to do this modification in order to implement control of a building system in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 13, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, McKenney teaches that delays or interruptions of operations processed by a second, another or other processor core or cores, are ineffective upon a period of time for execution or command of operations processed by the first processor core [0020-0023, Fig. 4 — scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (causes delay or not). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)].
Regarding claim 14, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, McKenney teaches that the predetermined period of time is adjustable [0021-0023 — the latency requirement for the real-time processor 4a may be a value specified by the user via a system call or other program call to set a global variable for the latency requirement, which is the maximum delay within which all tasks assigned to the real-time processor 4a are guaranteed to begin execution. In an additional embodiment, the latency requirement may be the minimum delay tolerance 36 for all real-time priority tasks, e.g., hard real-time tasks].
Regarding claim 15, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, Hsieh teaches that the building component is a heating, ventilation and air conditioning (HVAC) system [0005 — high-rise buildings, department stores, factories, and hotels use HVAC systems to adjust indoor temperature for a more comfortable environment; 0010, 0027, Fig. 2 — The HVAC system includes: a first CPU 10, a second CPU 11].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core system, as taught by the combination of McKenney and Hsieh by incorporating the above limitations, as taught by Hsieh.
One of ordinary skill in the art would have been motivated to do this modification in order to implement control of an HVAC system in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 16, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, Hsieh teaches that operations to the first processor core incorporate one or more items from a group comprising execution of control logic and command of input/output devices [0029-0030 — first CPU 10 is disposed on the circuit substrate 100 to receive the control signal and process computations for controlling the operations (e.g., start, stop, speed variation) a first device 30 (e.g., an inverter). It further executes the kernel of the first device 30, the peripheral control software, and the peripheral software of the second device 40; 0039 — peripheral circuit 20 includes an ADC, a DAC, an I/O port (input/output device)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core system, as taught by the combination of McKenney and Hsieh by incorporating the above limitations, as taught by Hsieh.
One of ordinary skill in the art would have been motivated to do this modification in order to implement control of an operation, as suggested by Hsieh [0029-0030, 0039].
Regarding claim 17, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, McKenney teaches that a processor core is a processor [015-0018, Fig. 1 — processors 4a, 4b (cores) may comprise separate physical central processing units (CPUs) in a multi-processor system.].
Regarding claim 18, McKenney teaches a processing mechanism comprising: a first processor core; and a second processor core [0015-0018, Fig. 1— computing system 2 including processors 4a and 4b (cores)]; and wherein: 
the first processor core is dedicated to one or more critical operations [0020-0023, Fig. 4 —scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)… a hard real time task executed in a hard real time system guarantees that operations will complete in a defined amount of time (predetermined period), such that the operations invoked for a hard real time task are deterministic (critical operations), such that if the operations do not complete within the required time, the task fails]; 
the second processor core is dedicated to non-critical operations [0020-0023, Fig. 4 —scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)… a hard real time task executed in a hard real time system guarantees that operations will complete in a defined amount of time (predetermined period), such that the operations invoked for a hard real time task are deterministic (critical operations), such that if the operations do not complete within the required time, the task fails]; and 
the critical operations are processed by the first processor core within a predetermined period of time [0020-0023, Fig. 4 —scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (period of time). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core)… a hard real time task executed in a hard real time system guarantees that operations will complete in a defined amount of time (predetermined period), such that the operations invoked for a hard real time task are deterministic (critical operations), such that if the operations do not complete within the required time, the task fails].
But McKenney fails to clearly specify operations of a heating, ventilation and air conditioning (HVAC) system.
However, Hsieh teaches two or more processor cores executing operations of a heating, ventilation and air conditioning (HVAC) system [0005 — high-rise buildings, department stores, factories, and hotels use HVAC systems to adjust indoor temperature for a more comfortable environment; 0010, 0027, Fig. 2 — The HVAC system includes: a first CPU 10, a second CPU 11; 0029-0030 — first CPU 10 is disposed on the circuit substrate 100 to receive the control signal and process computations for controlling the operations (e.g., start, stop, speed variation) a first device 30 (e.g., an inverter). It further executes the kernel of the first device 30, the peripheral control software, and the peripheral software of the second device 40].
McKenney and Hsieh are analogous art.  They relate to control systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-core system, as taught by the McKenney by incorporating the above limitations, as taught by Hsieh.
One of ordinary skill in the art would have been motivated to do this modification in order to implement control of an HVAC system in real time with operations guaranteed to complete by a required deadline, as suggested by McKenney [0004-0005].
Regarding claim 19, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, McKenney that operations processed by the first processor core are unaffected by operations processed by the second processor core [0020-0023, Fig. 4 — scheduler 10 further determines (at block 110) the execution duration of the called operation and whether (at block 112) the determined execution duration for the called operation is less than (or equal to) the latency requirement (causes delay or not). If (at block 112) the duration of the called operation exceeds the latency requirement, then control proceeds to block 104 to transfer the task to the non-real-time processor 4b (second core) to execute and then to block 106. Otherwise, if the duration is less than the latency requirement, then the called operation is executed (at block 114) on the real-time processor 4a (first core operates in real-time and is unaffected by the second core)].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McKenney and Hsieh in view of Borlick. 
Regarding claim 20, the combination of McKenney and Hsieh teaches all the limitations of the base claims as outlined above.  
Further, Hsieh teaches a hardware device connected to a network and connected to the first and second processor cores [0032, Fig. 2 — second communication circuit 13 is disposed on the circuit substrate 100, coupling to the first CPU 10 and the second CPU 11, respectively, to provide the communications between the first CPU 10 or the second CPU 11 and external devices 50 (e.g., a remote computer).]; and wherein
the first and second processor cores share data so that external communications can be handled with updated data [0032, Fig. 2 — second communication circuit 13 is disposed on the circuit substrate 100, coupling to the first CPU 10 and the second CPU 11, respectively, to provide the communications between the first CPU 10 or the second CPU 11 and external devices 50 (e.g., a remote computer) — data transmission implies sending/receiving updated data].
One of ordinary skill in the art would have been motivated to do this modification in order to implement remote control or monitoring, as suggested by Hsieh [0014, 0032].
But the combination of McKenney and Hsieh fails to clearly specify a cloud.
However, Borlick teaches a cloud [0032 — storage system 102, the servers 104, 106 and the hosts 108, 110 may be elements in a cloud computing environment; 0060-0061, Figs. 8-9 — cloud computing environment 50 comprises one or more cloud computing nodes 10].
McKenney, Hsieh, and Borlick are analogous art.  They relate to systems with multiple processors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known cloud network of Borlick for the network of Hsieh for the predictable result of a multi-core HVAC control system with cloud-based networking.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119